UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1817




BIRHANE KFLOM MOGES,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A45-677-931)


Submitted:   December 13, 2004            Decided:   January 7, 2005


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward N. Leavy, LEAVY & FRANK, L.L.C., Bethesda, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Jamie M. Dowd, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Birhane Kflom Moges, a native and citizen of Ethiopia,

seeks review of a decision of the Board of Immigration Appeals

(Board)         affirming   the    immigration    judge’s   denial   of   asylum,

withholding of deportation, and protection under the Convention

Against Torture.* The immigration judge concluded that, because of

changed conditions in Ethiopia, Moges did not have a well-founded

fear       of   persecution   or    entitlement    to   asylum   based    on   past

persecution.         See 8 C.F.R. § 1208.13(b) (2004); Gonahasa v. INS,

181 F.3d 538, 541-42 (4th Cir. 1999).                    We have reviewed the

administrative record and the immigration judge’s decision and find

that the ruling of the immigration judge, affirmed by the Board, is

supported by substantial evidence.              See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).

                 In addition, we uphold the denial of Moges’ application

for withholding of removal.              “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                 Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).




       *
      Moges asserts no arguments regarding the Convention Against
Torture in this Court.

                                        - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -